DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US 2022/0167444).

Regarding claim 1, 8 and 15, Jang teaches a method, a first wireless device to support simultaneous transmit-receive with a second wireless device in a wireless network using a first wireless link and a second wireless link, and a non-transitory machine readable storage medium, where the first wireless device comprising: a radio frequency transceiver; a memory device storing a set of instructions; and a processor coupled to the memory device (figure 1 of Jang), wherein the set of instructions when executed by the processor causes the first wireless device and the method/operations comprising: 
transmitting multi-link operation information to the second wireless device (para. 191, 193, 239-245, of Jang – multi-link operation information includes, among other elements, a pattern for preamble puncturing), 
wherein the multi-link operation information indicates a frequency separation that is to be maintained between the first wireless link and the second wireless link (para 230, 255-256, 372-374, and 442-444 of Jang – in one version of multi-link operation, each link is on a different frequency band and, in the alternative, each link operates on a different channel within the same frequency band [i.e. frequency separation between the links]); and 
transmitting a first frame to the second wireless device using the first wireless link while simultaneously receiving a second frame from the second wireless device using the second wireless link (para. 5, 239, 359, and 427 of Jang – STR [simultaneous transmit/receive]), 
wherein the frequency separation is maintained between the first wireless link and the second wireless link when transmitting the first frame and receiving the second frame simultaneously (para. 156-166 and figures 15-17 of Jang – each frequency band [2.4, 5, and 6 GHz], as shown in each figure respectively, operates at a different center frequency and, in the alternative, within each band, each channel operates at a different frequency).

Regarding claims 2, 9, and 16, Jang also teaches wherein the multi-link operation information is included in a management frame (para. 222 and 340 of Jang – management frame may include control field to switch multi-link operation modes).

Regarding claims 3, 10, and 17, Jang also teaches wherein the multi-link operation information indicates the frequency separation as a subchannel puncturing pattern (para. 190-193 of Jang – preamble puncturing pattern is signaled in SIG fields of the PPDU).

Regarding claims 4, 11, and 18, Jang also teaches 
after transmitting the first frame to the second wireless device, transmitting second multi- link operation information to the second wireless device, wherein the second multi-link operation information indicates a second frequency separation that is to be maintained between the first wireless link and the second wireless link that is different from the frequency separation used when transmitting the first frame and receiving the second frame simultaneously; and 
transmitting a third frame to the second wireless device using the first wireless link while simultaneously receiving a fourth frame from the second wireless device using the second wireless link, wherein the second frequency separation is maintained between the first wireless link and the second wireless link when transmitting the third frame and receiving the fourth frame simultaneously.  Jang, ¶¶ 239-245 (invention can change the multi-link operation mode using a control frame or control field); e.g. id. at ¶¶ 325-338 (control frame [CF] in figure 27); id. at ¶¶ 222 (control frame is the PPDU in figure 18, which includes SIG fields); id. at ¶¶ 190-193 (preamble puncturing pattern is signaled in SIG fields of the PPDU).

Regarding claims 5, 12, and 19, Jang also teaches wherein the second multi-link operation information is included in a management frame.  Id. at ¶¶ 222 (PPDU in figure 18 may be a management frame).

Regarding claims 6, 13, and 20, Jang also teaches wherein the second multi-link operation information is included in a control frame.  Id. at ¶¶ 222 (PPDU in figure 18 may be a control frame).

Regarding claims 7 and 14, Jang also teaches wherein the control frame is a triggering type request to send (RTS) frame. Id. at ¶¶ 222 (PPDU in figure 18 may be an RTS frame or trigger frame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461